                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     In Re Application of HARVEY SIN WAI               Case No. 18-mc-80183-TSH
                                         LEE,
                                   8
                                                        Petitioner.                        DISCOVERY ORDER
                                   9
                                                                                           Re: Dkt. No. 1
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner Harvey Sin Wai Lee filed an ex parte application for a discovery order pursuant

                                  14   to 28 U.S.C. § 1782(a). ECF No. 1. The application states that the proposed subpoenas were filed

                                  15   as attachments. However, they were not attached. Lee is hereby ORDERED to file the proposed

                                  16   subpoenas no later than October 24, 2018.

                                  17          In addition, Local Rule 7-2(c) requires a motion to be accompanied by a proposed order.

                                  18   While Lee filed an ex parte application instead of a motion under Local Rule 7, it would still be

                                  19   helpful to the Court for Lee to submit a proposed order granting his application. Accordingly, Lee

                                  20   is ORDERED to submit one no later than October 24, 2018.

                                  21

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: October 23, 2018

                                  25

                                  26
                                                                                                   THOMAS S. HIXSON
                                  27                                                               United States Magistrate Judge
                                  28
